Case: 15-11221      Document: 00513651862         Page: 1    Date Filed: 08/25/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                       United States Court of Appeals
                                                                                Fifth Circuit


                                    No. 15-11221                              FILED
                                  Summary Calendar                      August 25, 2016
                                                                         Lyle W. Cayce
                                                                              Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

SERGIO ANGEL CASTILLO-GUERRA, also known as Sergio Castillo-Guerra,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:14-CR-130-2


Before JONES, CLEMENT, and ELROD, Circuit Judges.
PER CURIAM: *
       Sergio Angel Castillo-Guerra appeals the district court’s denial of his 18
U.S.C. § 3582(c)(2) motion to reduce his 210-month sentence imposed following
his guilty plea conviction for conspiring to possess and distribute cocaine. The
motion was filed while his direct appeal was pending, and the district court
reasoned that Castillo-Guerra was not entitled to § 3582(c)(2) relief under that
circumstance.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-11221    Document: 00513651862    Page: 2   Date Filed: 08/25/2016


                                No. 15-11221

      Castillo-Guerra has abandoned his claim of abuse of discretion by failing
to brief it adequately. See Brinkmann v. Dallas County Deputy Sheriff Abner,
813 F.2d 744, 748 (5th Cir. 1987); Yohey v. Collins, 985 F.2d 222, 224-25 (5th
Cir. 1993). Because Castillo-Guerra fails to make an argument containing “the
reasons he deserves the requested relief with citation to the authorities,
statutes and parts of the record relied on,” we must reject his appeal. Yohey,
985 F.2d at 225 (internal quotation marks and citation omitted). His motion
for the appointment of counsel is DENIED.
      AFFIRMED.




                                      2